DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 06/23/2020 and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideyuki (JP 2014097570 A).

Regarding claim 1, Hideyuki discloses  a power tool (Fig 3, #1), comprising a motor (Fig 3, #6), a cooling fan (Fig 3, #4) that cools the motor (See at least ¶ [0024]), a housing (Fig 3, #2b/#32) that accommodates the cooling fan and the motor (See Fig 3 illustrating the cooling fan and the motor are contained within the housing), and a handle portion (Fig 3, #2) connected to the housing (Fig 3);
wherein a first air suction port (Fig 3, #21) is arranged in the housing (Fig 3, #2b/#32), and a passage (Fig 5, #14. See further ¶ [0031]) extending in a direction from the first air suction port (Fig 3, #21) to the handle portion (Fig 3, #2) and returning to the housing (Fig 3, #2b/#32) again through the handle portion is arranged (See Figs 1 and 3. See further annotated Fig 3 below illustrating the flow of air);
a flow of a cooling air directed from the first air suction port (Fig 3, #21) toward the cooling fan (Fig 3, #4) is generated by the cooling fan (See at least ¶ [0024]); and
a heat-generation member arranged in the handle portion is cooled by the cooling air (See at least ¶ [0024]. From this passage, the "heat-generation member" is either the motor {#6} or the power supply circuit {#17/#24}).

    PNG
    media_image1.png
    537
    877
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 3 of Hideyuki illustrating the various air flow paths (outlined via the red arrows) along with their indicated direction through the device.

Regarding claim 2, Hideyuki further discloses wherein a second air suction port (Fig 3, #33) is arranged in the housing (Fig 3, #32); a flow of a second cooling air directed from the second air suction port toward the motor is generated by the cooling fan (See annotated Fig 3 above illustrating the directed air flow {#4} towards the cooling fan); and the first cooling air flowing through the passage and the second cooling air are sucked by the cooling fan after merging with each other and are discharged to an outside from an air discharge port arranged in the housing (See Fig 3 illustrating that the air flows {a and b} join together and are discharged in an exhaust flow {c}).

Regarding claim 3, Hideyuki further discloses wherein the passage extending in the direction from the first air suction port to the handle portion is isolated from the flow of the second cooling air (See Fig 3 illustrating that the air {#a} from the first air suction port {#21} to the handle and is isolated from the second cooling air {#b}).

Regarding claim 5, Hideyuki further discloses wherein a heat-radiation plate (Fig 3, #26 or see annotated Fig 3 illustrating various elements) is arranged in the heat-generation member, and the heat-radiation plate is exposed to the flow of the cooling air directed from the first air suction port toward the cooling fan (See Fig 3 illustrating that the plate is in communication with the air flow paths).

    PNG
    media_image2.png
    423
    872
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 3 of Hideyuki illustrating structural elements of claim 5.

Regarding claim 6, Hideyuki further discloses wherein the heat-radiation plate is disposed so as to have a surface parallel to a flow direction of the cooling air directed from a return part of the passage toward the cooling fan (See Fig 3 and annotated Fig 3 above illustrating that the plates are disposed in a direction parallel to a flow direction of cooling air).

Regarding claim 7, Hideyuki further discloses wherein a plurality of the first air suction ports (Fig 3, #2b illustrates a top and bottom port) and a plurality of the second air suction ports (Fig 3, #33 illustrates multiple ports on the top and bottom) are arranged in the housing;
one of the second air suction ports is disposed adjacent to a front side or a lower side of the first air suction port (See Fig 3 illustrating the second air ports are adjacent to the first air ports); and
an opening area of the second air suction port disposed adjacent to the first air suction port is made smaller than that of an inlet of the first air suction port (See Fig 3 illustrating that the second air port {#33} are larger than the first air ports {#21}).

Regarding claim 8, Hideyuki further discloses wherein the handle portion is formed by being divided in a left-right direction (See at least ¶ [0016] that states, "...The tail cover 32 is configured to be split left and right on a vertical plane passing through an extension of the rotation shaft 10 of the motor 6...");
and the passage is formed by overlapping a concave portion formed to extend in one surface direction from a joining surface of the housing joined in a two-part shape and a convex portion formed to block the concave portion from the other surface direction (Fig 5 illustrates that the passage of air flow is created by a cavity between the two halves of the housing and the motor).

Regarding claim 9, Hideyuki further discloses wherein an electric power supply portion is arranged at an end far from the housing in the handle portion (See Figs 1/3, #19); and
the return part of the passage is disposed at a position closer to the cooling fan than a position of a connection part connecting the electric power supply portion and the switch unit (See Fig 3 illustrating that the electric power supply and switch portions are disposed in a position close to the cooling fan than a position of the connection part).

Regarding claim 10, Hideyuki discloses a power tool (Fig 3, #1), comprising a motor (Fig 3, #6), a cooling fan (Fig 3, #4) that cools the motor (See at least ¶ [0024]), a housing (See Fig 3, #2b/#32) that accommodates the cooling fan and the motor (Fig 3 illustrating the cooling fan and the motor are contained within the housing), and a handle portion (Fig 3, #2) connected to the housing (Fig 3. See further ¶ [0019]);
wherein an air suction port (Fig 3, #21) and an air discharge port (Fig 3, #34) are arranged in the housing (Fig 3);
air (Fig 3, denoted by "a") is sucked into the housing (See Fig 3, #2b/#32) from the air suction port by a rotation of the cooling fan (See at least ¶ [0019] & [0024]);
and in the housing (Fig 3, #2b/#32), the air moves in a direction away from the air suction port (Fig 3, #21) with respect to the air discharge port to cool an inside of the handle portion, then returns to the housing again and is discharged (Fig 3, denoted by "c") from the air discharge port (Fig 3, #34. See further annotated Fig 3 above illustrating the flow of air).

Regarding claim 11, Hideyuki further discloses wherein a control element that controls the motor is disposed in a passage through which the air passes (See at least ¶ [0018]. Figs 1/3, #26).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki in view of Numata (US 2005/0153636 A1).

Regarding claim 4, Hideyuki does not specifically disclose a switch unit having a trigger lever and a switch main body is accommodated in the handle portion, the switch main body being operated by the trigger lever and turning on/off the motor; and the heat-generation member is arranged in the switch unit.
	Numata teaches a switch unit having a trigger lever and a switch main body is accommodated in the handle portion, the switch main body being operated by the trigger lever and turning on/off the motor; and the heat-generation member is arranged in the switch unit (See at least ¶ [0019] describing that a switch knob located in the outer periphery of the housing {the handle} controls the operation of the device).


Regarding claim 12, Hideyuki does not specifically disclose a switch capable of turning on/off the motor by an operation of an operator is accommodated inside the handle portion, and the control element is arranged in the switch.
	Numata teaches a switch capable of turning on/off the motor by an operation of an operator is accommodated inside the handle portion, and the control element is arranged in the switch (See at least ¶ [0019] describing that a switch knob located in the outer periphery of the housing {the handle} controls the operation of the device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hideyuki to incorporate the teachings of Numata to include a control switch for turning the motor on/off with the motivation of providing a means by which the operator can use the tool to perform the operation, as recognized by Numata in ¶ [0019].
	
Regarding claim 13, Hideyuki further teaches wherein the air suction port has a first air suction port (Fig 3, #21) and a second air suction port (Fig 3, #33); and a flow of first cooling air in a direction away from the cooling fan is formed from the first air suction port (See Fig 3 illustrating that a first air flow {a} is created by the cooling fan in a direction away from the cooling fan), and a flow of second cooling air in a direction approaching the cooling fan is (See Fig 3 illustrating that a second air flow {b} is created by the cooling fan in a direction towards from the cooling fan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731